          Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 1 of 9




 1   Robert V. Prongay (#270796)
     Lionel Z. Glancy (#134180)
 2   Lesley F. Portnoy (#304851)
     GLANCY PRONGAY & MURRAY LLP
 3   1925 Century Park East, Suite 2100
 4   Los Angeles, California 90067
     Telephone: (310) 201-9150
 5   Facsimile: (310) 432-1495
     rprongay@glancylaw.com
 6   lportnoy@glancylaw.com

 7   Liaison Counsel for Lead Plaintiff Globis Capital Advisors L.L.C.
     and the Proposed Plaintiff Class
 8
     [Additional Counsel on Signature Page]
 9
                                  UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11
12   STEVEN LAZAN,                                                  Case No. 3:18-cv-00923-RS
13
                                                                    Hon. Richard Seeborg
                                 Plaintiff,
14
     v.
15                                                                 JUDGMENT AND ORDER
16                                                                 GRANTING FINAL APPROVAL
     QUANTUM CORPORATION, et. al.,                                 OF CLASS ACTION
17                                                                 SETTLEMENT
18                                Defendants.

19
     ALEXANDER E. NABHAN,
20
                                 Plaintiff,
21   v.
22
     QUANTUM CORP., et al.,
23
                                  Defendants.
24
25
26
27
28                                                         1
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 2 of 9




 1           WHEREAS, a consolidated class action is pending in this Court entitled Lazan, et al. v.

 2   Quantum Corp., et al., Case No. 3:18-cv-00923-RS (the “Action”);

 3           WHEREAS, (a) Lead Plaintiff Globis Capital Advisors L.L.C., on behalf of itself and the

 4   putative Settlement Class (defined below), and (b) Defendants Quantum Corporation

 5   (“Quantum”), Jon W. Gacek (“Gacek”), and Fuad Ahmad (“Ahmad”) (collectively, “Settling

 6   Defendants”; and, together with Lead Plaintiff, the “Parties”), have entered into a Stipulation of

 7   Settlement dated June 28, 2019 (the “Stipulation”) that provides for the complete dismissal with

 8   prejudice of the claims, both known and unknown, that have been or could have been asserted

 9   against Defendants in the Action on the terms and conditions set forth in the Stipulation, subject

10   to the approval of this Court (the “Settlement”);

11           WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

12   have the same meaning as they have in the Stipulation;

13           WHEREAS, by Order dated July 26, 2019 (the “Preliminary Approval Order”), this

14   Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

15   purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be

16   provided to potential Settlement Class Members; (d) provided Settlement Class Members with

17   the opportunity either to exclude themselves from the Settlement Class or to object to the

18   proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

19           WHEREAS, due and adequate notice has been given to the Settlement Class;

20           WHEREAS, the Court conducted a hearing on November 14, 2019 (the “Settlement

21   Hearing”) to consider, among other things, (a) whether the terms and conditions of the

22   Settlement are fair, reasonable, and adequate to the Settlement Class, and should therefore be

23   approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as

24   against the Defendants; and

25           WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed

26   and proceedings held herein in connection with the Settlement, all oral and written comments

27
28                                                         2
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
         Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 3 of 9




 1   received regarding the Settlement, and the record in the Action, and good cause appearing

 2   therefor;

 3           IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

 4           1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action,

 5   and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties

 6   and each of the Settlement Class Members.

 7           2.      Incorporation of Settlement Documents – This Judgment incorporates and

 8   makes a part hereof: (a) the Stipulation filed with the Court on July 2, 2019; and (b) the Notice,

 9   the Summary Notice, and the Postcard Notice, all of which were filed with the Court on July 2,

10   2019.

11           3.      Class Certification for Settlement Purposes – The Court hereby affirms its

12   determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement

13   only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil

14   Procedure of behalf of the Settlement Class consisting of all Persons1 who purchased Quantum

15   common stock during the period from April 18, 2016 through February 8, 2018, inclusive (the

16   “Settlement Class Period”), and who were damaged thereby. Excluded from the Settlement

17   Class are: Defendants; the Officers and directors of Quantum at all relevant times, as well as

18   members of their Immediate Families and their legal representatives, heirs, successors, or

19   assigns; and any entity in which Defendants have or had a controlling interest.

20           4.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

21   Procedure, and for the purposes of the Settlement only, the Court hereby affirms its

22   determinations in the Preliminary Approval Order certifying Lead Plaintiff as the Class

23   Representative for the Settlement Class and appointing Lead Counsel as Class Counsel for the

24
     1
25     “Person” or “Persons” means an individual, corporation, partnership, limited partnership,
     association, joint stock company, estate, legal representative, trust, unincorporated association,
26   government or any political subdivision or agency thereof, and any business or legal entity and
     their spouses, heirs, predecessors, successors, representatives, or assigns.
27
28                                                         3
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 4 of 9




 1   Settlement Class. Lead Plaintiff and Lead Counsel have fairly and adequately represented the

 2   Settlement Class both in terms of litigating the Action and for purposes of entering into and

 3   implementing the Settlement and have satisfied the requirements of Federal Rules of Civil

 4   Procedure 23(a)(4) and 23(g), respectively.

 5           5.      Notice – The Court finds that the dissemination of the Postcard Notice, the online

 6   posting of the Notice, and the publication of the Summary Notice complied with the

 7   requirements of the Federal Rules of Civil Procedure, satisfied the requirements of due process,

 8   as well as the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78-

 9   u4(a)(7), and constituted due and sufficient notice of the matters set forth herein. The Court finds

10   that a full opportunity has been afforded to Class Members to object to the Settlement and/or to

11   participate in the Settlement Hearing. Furthermore, the Court hereby affirms that due and

12   sufficient notice has been given to the appropriate State and Federal officials pursuant to the

13   Class Action Fairness Act, 28 U.S.C § 1715.

14                   a.       Pursuant to, and in full compliance with, the Federal Rules of Civil

15   Procedure, this Court hereby finds and concludes that due and adequate notice was directed to all

16   Persons who are Settlement Class Members advising them of the Plan of Allocation and of their

17   right to object thereto, and a full and fair opportunity was accorded to all Persons and entities

18   who are Class Members to be heard with respect to the Plan of Allocation.

19                   b.       The Court hereby finds and concludes that the formula for the calculation

20   of the claims of Authorized Claimants, as set forth in the Notice, provides a fair and reasonable

21   basis upon which to allocate the net proceeds of the Settlement among Class Members, with due

22   consideration having been given to administrative convenience and necessity.

23           6.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

24   accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and

25   finally approves the Settlement set forth in the Stipulation in all respects (including, without

26   limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal

27   with prejudice of the claims asserted against Defendants in the Action), and finds that the

28                                                         4
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 5 of 9




 1   Settlement is, in all respects, fair, reasonable, and adequate to the Settlement Class. The Parties

 2   are directed to implement, perform, and consummate the Settlement in accordance with the terms

 3   and provisions contained in the Stipulation.

 4           7.      The Action and all of the claims asserted against Defendants in the Action by

 5   Lead Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The

 6   Parties shall bear their own costs and expenses, except as otherwise expressly provided in the

 7   Stipulation.

 8           8.      Binding Effect – The terms of the Stipulation and of this Judgment shall be

 9   forever binding on Defendants, Lead Plaintiff, and all other Settlement Class Members

10   (regardless of whether or not any individual Settlement Class Member submits a Claim Form or

11   seeks or obtains a distribution from the Net Settlement Fund), as well as their respective

12   successors and assigns.

13           9.      Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation,

14   together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are

15   expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.

16   Accordingly, this Court orders that:

17                   a.       Without further action by anyone, and subject to paragraph 10 below,

18   upon the Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

19   Members, on behalf of themselves and all other Plaintiffs’ Released Parties, shall be deemed to

20   have, and by operation of law and of this Judgment shall have, fully, finally and forever

21   compromised, settled, released, resolved, relinquished, waived, discharged, and dismissed each

22   and every Released Plaintiffs’ Claim against the Defendants and the other Defendants’ Released

23   Parties, and shall forever be barred and enjoined from prosecuting any or all of the Released

24   Plaintiffs’ Claims against any of the Defendants’ Released Parties. This release shall not apply

25   to any Excluded Claims (as that term is defined in paragraph 1(p) of the Stipulation).

26                   b.       Without further action by anyone, and subject to paragraph 10 below,

27   upon the Effective Date of the Settlement, Defendants, on behalf of themselves and all other

28                                                         5
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 6 of 9




 1   Defendants’ Released Parties, shall be deemed to have, and by operation of law and of this

 2   Judgment shall have, fully, finally and forever compromised, settled, released, resolved,

 3   relinquished, waived and discharged each and every Released Defendants’ Claims against Lead

 4   Plaintiff and the other Plaintiffs’ Released Parties, and shall forever be barred and enjoined from

 5   prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’ Released

 6   Parties.

 7              10.   Notwithstanding paragraphs 9(a)–(b) above, nothing in this Judgment shall bar

 8   any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

 9   Judgment.

10              11.   Rule 11 Findings – The Court finds and concludes that the Parties and their

11   respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

12   Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

13   of the Action.

14              12.   No Admissions – Neither this Judgment, the Stipulation (whether or not

15   consummated), including the exhibits thereto and the Plan of Allocation contained therein (or

16   any other plan of allocation that may be approved by the Court), nor the negotiations leading to

17   the execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

18   Stipulation and/or approval of the Settlement (including any arguments proffered in connection

19   therewith):

20                    a.      shall be offered against any of the Defendants’ Released Parties as

21   evidence of, or construed as or deemed to be evidence of, any presumption, concession, or

22   admission by any of the Defendants’ Released Parties with respect to the truth of any fact alleged

23   by Lead Plaintiff or any other of Plaintiffs’ Released Parties, or the validity of any claim that was

24   or could have been asserted against any of the Defendants’ Released Parties, or the deficiency of

25   any defense that has been or could have been asserted in this Action or in any other litigation, or

26   of any liability, negligence, fault, or other wrongdoing of any kind with respect to any of the

27   Defendants’ Released Parties, or in any way referred to for any other reason as against any of the

28                                                         6
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 7 of 9




 1   Defendants’ Released Parties, in any civil, criminal, or administrative action or proceeding, other

 2   than such proceedings as may be necessary to effectuate the provisions of this Stipulation;

 3                     b.     shall be offered against any of the Plaintiffs’ Released Parties, as evidence

 4   of, or construed as, or deemed to be evidence of any presumption, concession, or admission by

 5   any of the Plaintiffs’ Released Parties that any of their claims are without merit, that any of the

 6   Defendants’ Released Parties had meritorious defenses, or that damages recoverable under the

 7   Complaint would not have exceeded the Settlement Amount or with respect to any liability,

 8   negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason as

 9   against any of the Plaintiffs’ Released Parties, in any civil, criminal, or administrative action or

10   proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

11   Stipulation; or

12                     c.     shall be construed against any of the Released Parties as an admission,

13   concession, or presumption that the consideration to be given hereunder represents the amount

14   which could be or would have been recovered after trial; provided, however, that the Parties and

15   the Released Parties and their respective counsel may refer to this Judgment and the Stipulation

16   to effectuate the protections from liability granted hereunder and thereunder or otherwise to

17   enforce the terms of the Settlement.

18           13.       Retention of Jurisdiction – Without affecting the finality of this Judgment in any

19   way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

20   the administration, interpretation, implementation, and enforcement of the Settlement; (b) the

21   disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or

22   Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;

23   (d) any motion to approve the Plan of Allocation; (e) any motion to approve the Class

24   Distribution Order; and (f) the Settlement Class Members for all matters relating to the Action.

25           14.       Plan of Allocation – This Court hereby approves the Plan of Allocation as set

26   forth in the Notice as fair and equitable, and overrules all objections to the Plan of Allocation, if

27   any, in their entirety. The Court directs Lead Plaintiff’s Counsel and the Claims Administrator to

28                                                         7
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 8 of 9




 1   proceed with the processing of Claim Forms and the administration of the settlement pursuant to

 2   the terms of the Plan of Allocation and, upon completion of the claims processing procedure, to

 3   present to this Court a proposed final distribution order for the distribution of the Net Settlement

 4   Fund to eligible Settlement Class Members, as provided in the Stipulation and Plan of

 5   Allocation.

 6           15.      Lead Counsel’s Attorneys’ Fees and Reimbursement of Litigation Expenses

 7   – This Court hereby awards Lead Plaintiff’s Counsel attorneys’ fees equal to 25% of the

 8   Settlement Fund net of their out-of- pocket expenses in the amount of $101,324.55, for a total of

 9   $2,012,168.86, with interest to accrue on such amount at the same rate and for the same periods

10   as accrued by the Settlement Fund from the date of this Judgment to the date of actual payment

11   of said attorneys’ fees and expenses to Lead Plaintiff’s Counsel as provided in the Stipulation.

12   The foregoing amount shall be paid to Lead Plaintiff’s Counsel from the Settlement Fund

13   pursuant to the terms, conditions and obligations of the Stipulation. Lead Plaintiff’s Counsel

14   may make payments of fees and expenses to counsel for other plaintiffs as Lead Plaintiff’s

15   Counsel deems appropriate based on their relative contribution to the prosecution and resolution

16   of the Action. Neither the Plan of Allocation submitted by Lead Plaintiffs’ Counsel nor the

17   portion of this Judgment regarding the attorneys’ fee and litigation expenses application

18   including any modification or change in the award of attorneys’ fees and litigation expenses that

19   may hereafter be approved, shall in any way disturb or affect this Judgment or the Releases

20   provided hereunder and shall be considered separate from this Judgment.

21           16.     Modification of the Agreement of Settlement – Without further approval from

22   the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such

23   amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

24   Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

25   limit the rights of Settlement Class Members in connection with the Settlement. Without further

26   order of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of time to

27   carry out any provisions of the Settlement.

28                                                         8
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
        Case 3:18-cv-00923-RS Document 69 Filed 11/27/19 Page 9 of 9




 1           17.     Termination of Settlement – If the Settlement is terminated as provided in the

 2   Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall

 3   be vacated, rendered null and void, and be of no further force and effect, except as otherwise

 4   provided by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead

 5   Plaintiff, the other Settlement Class Members and Defendants, and the Parties shall revert to

 6   their respective positions in the Action as of February 20, 2019, as provided in the Stipulation.

 7           18.     Entry of Final Judgment – There is no just reason to delay the entry of this

 8   Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

 9   directed to immediately enter this final judgment in this Action.

10           SO ORDERED this 27th day of November, 2019.

11
                                                       ________________________________________
12                                                           The Honorable Richard Seeborg
13                                                             United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                         9
     [Proposed] Judgment and Order Granting Final Approval of Class Action Settlement
     Case No. 3:18-cv-00923-RS
